United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CONNECTICUT HEALTHCARE SYSTEM,
West Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1923
Issued: March 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 19, 2012 appellant, through counsel, timely appealed the August 20, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a left rotator cuff tear in the performance of duty
on January 27, 2012.
FACTUAL HISTORY
On February 24, 2012 appellant, then a 64-year-old registered nurse, filed a traumatic
injury claim (Form CA-1) for acute left shoulder rotator cuff tear which allegedly occurred on
1

5 U.S.C. §§ 8101-8193.

January 27, 2012.2 She stated that she had moved heavy instrument sets/trays -- 20 pounds and
up -- from high and lower shelves to a cart at hip level. Appellant first advised the employing
establishment of the claimed left shoulder condition on February 14, 2012, 18 days after the
alleged injury. The employing establishment challenged the claim noting her delay in reporting
the alleged injury. It also indicated that appellant provided different versions of the incident that
allegedly caused her left shoulder condition.
In support of the claim, OWCP received a February 27, 2012 work capacity form from
Dr. Rolf H. Langeland, a Board-certified orthopedic surgeon, who diagnosed left rotator cuff tear
and advised that appellant could return to light-duty work.
On March 5, 2012 OWCP contacted both appellant and the employing establishment. It
advised her that the medical evidence received to date was insufficient to establish her claim.
OWCP explained the legal elements of the claim and the type of factual and medical evidence
required to establish entitlement under FECA. It inquired about the identity of the physician who
first treated appellant for her claimed injury and the date she initially received treatment. OWCP
also asked her to explain why she waited a few weeks before reporting her left shoulder injury.
In a separate March 5, 2012 letter, it asked the employing establishment to elaborate on its earlier
statement that appellant had provided different stories about what happened. OWCP also
inquired about whether there were any witnesses to the alleged January 27, 2012 employment
incident. Lastly, it requested any treatment records from the employee health unit regarding
appellant’s claimed left shoulder injury.
The employing establishment confirmed on March 14, 2012 that she had picked cases on
Friday, January 27, 2012 for surgical procedures scheduled for the following Monday. There
were no reported witnesses to the alleged employment incident. According to Denise Ormrod,
appellant picked “ortho instrument trays” on January 27, 2012. The instrument trays for
Monday’s cases included a “[t]otal hip, [carpal tunnel release] ortho, [c]olon, [h]ernias x 3 and
one local case.” Ms. Ormrod provided the respective weights of three of the trays appellant
pulled on January 27, 2012. She noted that the “Ortho 1” tray weighed 19¼ pounds and “Ortho
2” weighed 18 pounds. Ms. Ormrod also indicated that the “Hip Retract” tray weighed 17½
pounds. She further advised that the height of the instrument shelves where the “three” trays
were stored was 25 to 32 inches. Lastly, Ms. Ormrod stated the three-tiered case cart, which
appellant described as being at hip level, had a top shelf that was 32 inches from the floor. The
middle or 2nd shelf was 20 inches from the floor and the bottom or 1st shelf was 9 inches from the
floor.3 The employing establishment further noted that there was a stool available in the
instrument storage room and the shelving was wide enough to accommodate a cart for transport
of instruments such that carrying items to another cart was unnecessary.
Appellant’s supervisor/nurse manager, Faith Dorio, provided a March 14, 2012 statement
which indicated that appellant had informed her of the January 27, 2012 injury 18 days after the
incident. Appellant reportedly told Ms. Dorio that while she was picking cases on January 27,
2

Appellant claimed to have been injured at 2:00 p.m. Her regular tour of duty was 7:00 a.m. to 3:30 p.m.

3

Ms. Ormrod did not identify the weights or shelf locations of several other instrument trays appellant reportedly
picked on January 27, 2012.

2

2012 she felt some discomfort in her left shoulder, but she continued to work her shift and when
she got to her car and opened the door she felt more pain and had difficulty raising her arm. She
also noted that, on the day of the alleged incident, appellant did not report it to anyone and no
one heard her complain. Appellant also did not seek medical attention at the time.
Ms. Dorio twice noted that appellant stated that her injury occurred from “picking cases.”
She explained that picking cases was a process that involved picking instrument kits and soft
supplies and placing them on a case cart for upcoming surgical procedures usually scheduled for
the following day. Ms. Dorio stated that she believed appellant’s story to be different from the
incident report. She noted that the weight and location of kits picked was different than what had
been described. Ms. Dorio also noted that appellant stated that she had to reach for “heavy kits”
while picking case carts. She referenced Ms. Ormrod’s March 6, 2012 statement describing the
respective weights of the instrument kits, their location and the height of the shelving. Ms. Dorio
stated that the instrument room had been designed utilizing ergonomic principles and with
attention to detail regarding size and location of instrument kits. She also noted that, based on
Ms. Ormrod’s report, none of the shelves were high.
The employing establishment also submitted a telephone log prepared by its nurse case
manager, Lisa Dabbs, who began monitoring appellant’s case on or about February 14, 2012.
After a couple failed attempts to reach appellant, Ms. Dabbs spoke with her on
February 22, 2012. She indicated that appellant informed her that she was seeing her own
medical provider. Appellant also indicated that she had injured her left shoulder, but according
to Ms. Dabbs, would not elaborate how. Also, she advised that she had yet to file a workers’
compensation claim and was unsure whether she was going to file one. Ms. Dabbs noted that
appellant was left-hand dominant. Appellant reported that for the last five months she had asked
for ergonomic changes at the job, but nothing had been done. There was also mention of an
employment-related right shoulder injury that she had not yet claimed. Appellant reportedly had
many other medical issues and was unsure what she would do about returning to work.
Ms. Dabbs noted that appellant had discussed filing a claim with human resources but felt she
did not have enough information to complete the paperwork.
In response to OWCP’s request for additional information, appellant submitted a
March 29, 2012 statement. She indicated that Dr. Langeland first examined her on February 13,
2012 regarding her left shoulder injury. With respect to her delay in reporting the January 27,
2012 employment injury, appellant explained that she thought the pain she experienced would
resolve itself and that it was just a transient episode similar to those involving other parts of her
body. The pain did not resolve on its own and instead worsened. Appellant also noted that she
experienced a decline in range of motion. She then saw Dr. Langeland on February 13, 2010.
Appellant explained that it was not possible to get an earlier appointment on short notice.
Dr. Langeland’s impression from the February 13, 2012 initial evaluation was left shoulder acute
rotator cuff tear. Appellant indicated that she notified her supervisor the following day. She also
stated that she had not had any similar disability or symptoms prior to the January 27, 2012 left
shoulder injury.

3

A March 6, 2012 work capacity form from Dr. Langeland’s office indicated a diagnosis
of left rotator cuff tear.4 It also noted that appellant was unable to return to work until further
notice. Appellant was identified as a candidate for a reverse total shoulder arthroplasty and was
scheduled to meet with Dr. Langeland to discuss surgical options.
OWCP also received a March 16, 2012 letter from Dr. Langeland who noted that
appellant was currently under his care due to work-related injuries. Dr. Langeland excused
appellant for all absences during the period February 13 to March 2, 2012.
By decision dated April 10, 2012, OWCP denied appellant’s traumatic injury claim. It
found that she failed to establish fact of injury. Appellant had not established that the
January 27, 2012 employment incident occurred as alleged. OWCP also found that she had not
established a medical diagnosis in connection with the alleged employment incident.
Appellant subsequently requested an oral hearing. On May 23, 2012 the Branch of
Hearings and Review advised her that a telephone hearing was scheduled for July 2, 2012.5
Appellant’s counsel objected to the scheduling of a telephone hearing rather than an in-person
oral hearing.6 He believed credibility was crucial in determining fact of injury and questioned
how the hearing representative could properly assess appellant’s credibility over the telephone.
Appellant’s counsel subsequently withdrew the request for an oral hearing and instead requested
a review of the written record.
OWCP received additional medical records which included treatment notes from the
employee health unit as well as various reports from Dr. Langeland covering the period
February 13 to July 9, 2012. Although his initial February 13, 2012 treatment notes are not part
of the current record, OWCP received a similarly dated “addendum” from Dr. Langeland with
the following history of injury:
“The patient did state on office visit of February 13, 2012 [that she injured]
herself at work moving instrument sets. This occurred with repetitive lifting of
instruments sets which resulted in significant pain in both her right and left
shoulders. In my opinion her repetitive lifting activities have resulted in ...
bilateral shoulder pain.”
On February 14, 2012 Mary E. Gawron, a physician assistant (PA-C), examined appellant
at the employee health unit (EHU). She diagnosed work-related left rotator cuff injury -- tear
versus strain. The injury reportedly occurred in the O.R. instrument room at 2:00 p.m. on
4

The form was electronically signed by Kim Nagy, whose title and qualifications are not readily apparent from
the record.
5

At the time of her initial request, appellant did not state a preference for an in-person oral hearing, a telephone
hearing or a videoconference hearing. She submitted a brief letter dated April 17, 2012 which merely requested an
“oral hearing.” Appellant also submitted the appeal request form that accompanied OWCP’s April 10, 2012
decision. She placed an “x” in the appropriate space indicating her desire for an oral hearing. The appeal request
form explained that under certain circumstances a telephone hearing or videoconference would be scheduled as a
means of expediting the appeal process.
6

The hearing representative has discretion in determining which type of hearing to conduct. 20 C.F.R. § 10.615.

4

January 27, 2012. Appellant reported that she had injured her left shoulder when pulling
multiple trays of surgical instruments before surgical procedures. She further stated that she
began to feel pain in her left shoulder when she pulled her car door closed at the end of her shift.
Appellant’s pain reportedly worsened overnight and she could not find a comfortable position for
her arm and thus, could not sleep. She indicated that she saw her orthopedist on January 30,
2012 for follow-up regarding a right shoulder injury. After physical therapy for the right
shoulder, appellant mentioned her new left painful shoulder to her doctor and she was scheduled
to see a specific shoulder trauma orthopedist, Dr. Langeland. Ms. Gawron also reported that a
magnetic resonance imaging (MRI) scan had been scheduled for diagnosis of appellant’s left
shoulder pain. It was noted that appellant had a prior history of right shoulder arthropathy -chronic osteoarthritis.
Ms. Gawron deferred physical examination at that time because appellant was already
seeing a shoulder specialist for her injury. However, she noted that appellant appeared in some
discomfort and was favoring her left arm. Ms. Gawron also deferred to appellant’s orthopedist
for further treatment and medical management. She advised appellant to continue diagnostic
workup for her shoulder injury and to follow her orthopedist’s recommendations. Ms. Gawron
also instructed appellant to obtain any specific work restrictions from her orthopedist. Regarding
causal relationship, Ms. Gawron explained that appellant’s injury was job related because her
reported pain occurred at the end of a workday that involved lifting heavy surgical instrument
trays.
A February 22, 2012 left shoulder MRI scan revealed acromioclavicular osteoarthritis,
rotator cuff tendinopathy and a small full-thickness tear of the distal supraspinatus tendon.
Dr. Langeland’s February 27, 2012 treatment notes indicated that appellant sustained a
work-related injury on January 27, 2012 when she was lifting with her left-dominant arm.
Appellant reportedly was moving 20-pound trays overhead when she felt pain in her shoulder.
She had no prior shoulder pain. Appellant’s pain became severe to the point where she was
unable to lift her arm. Dr. Langeland noted that appellant’s MRI scan showed a full-thickness
rotator cuff tear. His diagnostic impression was left shoulder acute rotator cuff tear, causally
related to appellant’s January 27, 2012 work injury. Dr. Langeland placed appellant on lightduty status with no use of her left arm.
In his April 2, 2012 treatment notes, Dr. Langeland reiterated that appellant sustained a
left shoulder injury when lifting instrument trays overhead. This event resulted in a rotator cuff
tear. Dr. Langeland explained that on January 27, 2012 while in her usual working position
lifting instrument trays, appellant noticed immediate shoulder pain when lifting a tray. He
further noted that appellant had been performing this type of work for at least 16 years.
OWCP also received an undated attending physician’s report (Form CA-20) from
Dr. Langeland7 who identified January 27, 2012 as the date of injury and the reported history of
injury was “lifting [20-pound] instrument trays overhead ... felt immediate pain in the left
shoulder.” Dr. Langeland noted that there was no history or evidence of concurring or
7

The report appears to have been authored in early April 2012. Dr. Langeland noted that he had last treated
appellant on April 2, 2012 and OWCP received the report on April 13, 2012.

5

preexisting injury/disease. He diagnosed left shoulder rotator cuff tear (ICD-9 Code No.
727.61). Dr. Langeland attributed the diagnosis to appellant’s employment, explaining that she
had been lifting trays overhead during her 16 years with the VA.
A May 21, 2012 work capacity form from Dr. Langeland included diagnoses of both left
and right rotator cuff tears. However, the corresponding treatment notes did not include a right
shoulder diagnosis, but only noted left shoulder rotator cuff atrophy and acute rotator cuff tear.
Appellant was reportedly unable to return to work until her next monthly appointment.
Dr. Langeland also provided a July 9, 2012 work capacity form wherein he diagnosed left and
right rotator cuff tears. He further noted that appellant was unable to return to work before
July 20, 2012.
OWCP also received a photograph of appellant purportedly in the VACT/instrument
room.8 Appellant is dressed in O.R. scrubs and standing in front of a multi-tiered (5) shelf with
her right arm extended above her head. She appears to be touching and/or reaching for items on
the top shelf which is above her head. Some items on the top shelf appear beyond appellant’s
reach. The next lowest shelf is approximately at her eye level and the one below that is
positioned at her mid-torso. The reproduced photograph does not clearly depict the position of
the two lower shelves in relation to appellant’s body.
In an August 20, 2012 decision, the hearing representative affirmed OWCP’s April 10,
2012 decision. She found that appellant had not provided medical evidence sufficient to meet
her burden of proof. The hearing representative also noted “clear and compelling” factual
inconsistencies in appellant’s statements to the employing establishment and her delay in filing.
Additionally, she noted that there were inconsistencies with Dr. Langeland’s reported history,
“specifically his description that the lifting was overhead....”
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.9
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
is alleged to have occurred.10 The second component is whether the employment incident caused

8

The photograph was signed by appellant and dated March 5, 2012.

9

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

10

Elaine Pendleton, 40 ECAB 1143 (1989).

6

a personal injury.11 An employee may establish that an injury occurred in the performance of
duty as alleged but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.12
ANALYSIS
The employing establishment challenged fact of injury because, among other things,
appellant waited 18 days before reporting her January 27, 2012 injury. Late notification of an
injury, if otherwise unexplained, may cast doubt on an employee’s statement that an injury
occurred as alleged.13 Appellant explained that she did not report her injury at the time because
she thought the pain would resolve itself. She believed that it was just a transient episode similar
to those involving other parts of her body. Appellant’s left shoulder pain did not resolve on its
own and instead worsened. The employee health unit records indicated that she reported having
received treatment for an unrelated right shoulder condition on January 30, 2012, at which time
she mentioned her new left shoulder pain. Appellant’s personal physician scheduled her to see a
specific shoulder trauma orthopedist, Dr. Langeland, who examined her two weeks later.
Appellant explained that it was not possible to get an earlier appointment with Dr. Langeland on
short notice. Once she saw him on February 13, 2012 she notified the employing establishment
the following day. The Board finds that appellant provided a reasonable explanation for her
delay in reporting the claimed January 27, 2012 left shoulder injury.
An injury need not be confirmed by eyewitness in order to establish that the injury
occurred in the performance of duty.14 Appellant claimed that she injured her left shoulder on
January 27, 2012 while moving heavy instrument sets/trays. No one witnessed the incident;
however, the employing establishment confirmed that her duties that day included “picking
cases,” with some O.R. kits weighing approximately 20 pounds. An employee’s statement
alleging that an incident or exposure occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.15
In addition to the delay in filing, the employing establishment questioned the validity of
the claim based on appellant having reportedly provided different stories or versions of the
January 27, 2012 incident. However, this allegation is unsubstantiated. First, the employing
establishment questioned appellant’s statement regarding the weight and location of the
11

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
12

Shirley A. Temple, 48 ECAB 404, 407 (1997).

13

See, e.g., M.H., 59 ECAB 461, 463 (2008).

14

Id.

15

Id.; B.B., 59 ECAB 234, 237 n.11 (2007).

7

instrument kits she picked. Appellant characterized the instrument trays as heavy -- weighing 20
pounds and up. Unlike the employing establishment, she appears to have estimated the weight of
the O.R. kits. Although Ms. Ormrod provided specific weight measurements, this information
appears incomplete. She noted that appellant had picked at least seven instrument trays on
January 27, 2012, but Ms. Ormrod only provided information regarding three of those trays.16
The “Ortho 1” tray which reportedly weighed 19¼ pounds is reasonably consistent with
appellant’s 20-pound and up estimate. Two other trays reportedly weighed 17½ and 18 pounds,
respectively. No information was provided with respect to the remaining O.R. trays appellant
picked on January 27, 2012. Not only was the employing establishment’s data incomplete but
the noted weight discrepancy was relatively minor.
The employing establishment also questioned the location of the O.R. instrument kits.
On her CA-1, appellant reported having moved instrument sets/trays from high and lower
shelves to a cart at hip level. The photograph she provided depicted her standing in the
instrument room in front of a multi-tiered (5) shelf stocked with supplies. The top three tiers of
the shelf range from appellant’s mid-torso to above her head. With her arm extended upward, it
appeared she could barely reach the top tier. The information Ms. Ormrod provided addressed
the location of only three instrument trays. She reported that the height of the instrument shelves
where the “three ortho trays” were stored was 25 to 32 inches. Based on this information,
Ms. Dorio represented that “none of the shelves were high....” Despite the noted measurements,
Ms. Ormrod’s statement neither contradicts nor is it inherently inconsistent with appellant’s
statement that she moved trays from high and lower shelves to a cart. Moreover, the probative
value of Ms. Ormrod’s March 6, 2012 statement is seriously undermined because she appears to
have provided incomplete information.
Another of the perceived discrepancies involved appellant’s reported left shoulder pain
when accessing her vehicle after her shift ended on January 27, 2012. The employee health unit
treatment records from February 14, 2012 noted that appellant reported feeling pain in her left
shoulder when she “pulled her car door closed.” However, Ms. Dorio indicated that appellant
told her that when she got to her car and “opened” the door she felt more pain and had difficulty
raising her arm. The employing establishment suggested that the distinction between opening
and closing the vehicle door was further justification for questioning appellant’s veracity.
Appellant is left-hand dominant and it is not inconceivable that she experienced pain both
opening the driver-side door and when pulling it closed from within the vehicle.
The circumstance surrounding the reported left shoulder pain appellant experienced while
accessing her vehicle is relatively inconsequential. More significant is the fact that appellant
consistently attributed her left shoulder condition to moving instrument sets/trays. Ms. Dorio
twice noted in her March 14, 2012 statement that appellant stated that her injury occurred from
“picking cases” on January 27, 2012. Appellant provided similar information to the employee
health unit, Dr. Langeland and OWCP.
The Board finds that appellant experienced left shoulder pain on January 27, 2012 while
moving several O.R. instrument trays from a multi-tiered shelf to a cart. The instrument trays
16

The reported cases (7) included: “Total hip, CTR ortho, Colon, Hernias x 3 and one local case.”

8

varied in weight; three of which ranged between 17½ and 19¼ pounds. The employment
incident occurred at approximately 2:00 p.m. After appellant’s shift concluded around 3:30 p.m.,
she again experienced left shoulder pain while opening and closing the door of her personal
vehicle. The record further establishes a diagnosis of left rotator cuff tear, which was confirmed
by a February 22, 2012 left shoulder MRI scan.
While the January 27, 2012 employment incident is factually established and there is a
confirmed medical diagnosis of left shoulder rotator cuff tear, appellant has nonetheless failed to
establish that her left shoulder condition is causally related to the accepted employment incident.
Dr. Langeland attributed appellant’s left rotator cuff tear to a January 27, 2012 employment
injury; however, he has not always been consistent regarding the particular mechanism of injury.
In his February 13, 2012 addendum, Dr. Langeland indicated that appellant’s injury was
due to “repetitive lifting of instruments sets” which resulted in bilateral shoulder pain. His
February 27, 2012 treatment notes indicated that, on January 27, 2012, appellant had been lifting
with her left-dominant arm, moving 20-pound trays overhead when she felt pain in her shoulder.
In April 2012, Dr. Langeland reiterated that appellant was injured while lifting instrument trays
“overhead.” However, he also emphasized that appellant had been performing these duties for
16 years.
It is not entirely clear whether Dr. Langeland believed appellant sustained a repetitive use
type injury over a 16-year period or whether the events of January 27, 2012 were solely
responsible for her left rotator cuff tear. He also failed to explain how “overhead” lifting was
responsible for the injury appellant sustained. Appellant reported having moved trays from high
and lower shelves but Dr. Langeland focused only on overhead lifting as a causative factor.
Dr. Langeland also did not explain what, if any, significance the weight of the instrument trays
played in appellant’s left shoulder injury. His opinion on causation is further clouded by his
unexplained diagnosis of right shoulder rotator cuff tear, which he seemed to suggest was due to
employment-related repetitive lifting. In view of these deficiencies, the Board finds that the
medical evidence of record does not establish that appellant’s diagnosed left rotator cuff tear is
causally related to the accepted January 27, 2012 employment incident.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
Appellant established the January 27, 2012 employment incident. She also established a
medical diagnosis of left rotator cuff tear. However, appellant failed to establish that her left
rotator cuff tear was due to the January 27, 2012 employment incident. Accordingly, OWCP’s
August 20, 2012 decision shall be modified to reflect the above-noted findings.

17

See Victor J. Woodhams, supra note 11.

9

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: March 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

